                                                                               1 ZACHARY J. ALINDER (State Bar No. 209009)
                                                                                 E-Mail:       zalinder@sideman.com
                                                                               2 ERICA BRAND PORTNOY (State Bar No. 244923)
                                                                                 E-Mail:       eportnoy@sideman.com
                                                                               3 ANNA P. CHANG (State Bar No. 301468)
                                                                                 E-Mail:       achang@sideman.com
                                                                               4 SIDEMAN & BANCROFT LLP
                                                                                 One Embarcadero Center, Twenty-Second Floor
                                                                               5 San Francisco, California 94111-3711
                                                                                 Telephone:    (415) 392-1960
                                                                               6 Facsimile:    (415) 392-0827

                                                                               7 Attorneys for Plaintiff
                                                                                 LULULEMON ATHLETICA CANADA INC.
                                                                               8

                                                                               9                            UNITED STATES DISTRICT COURT
              SIDEMAN & BANCROFT LLP




                                                                              10                       NORTHERN DISTRICT OF CALIFORNIA
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11                               SAN FRANCISCO DIVISION

                                                                              12

                                                                              13 LULULEMON ATHLETICA CANADA                  Case No. 3:19-cv-03581-WHO
LAW OFFICES




                                                                                 INC., a Canadian corporation,
                                                                              14                                             STIPULATION AND ORDER RE
                                                                                               Plaintiff,                    VOLUNTARY DISMISSAL WITH
                                                                              15                                             PREJUDICE
                                                                                        v.
                                                                              16
                                                                                 ROSS STORES, INC. dba DD’S
                                                                              17 DISCOUNTS, a Delaware corporation; and,
                                                                                 IOPA, INC. dba IMPULSE OFF PRICE
                                                                              18 APPAREL, a California corporation,
                                                                              19              Defendants.

                                                                              20

                                                                              21

                                                                              22

                                                                              23

                                                                              24

                                                                              25

                                                                              26

                                                                              27

                                                                              28

                                                                                                                            1                  Case No. 3:19-cv-03581-WHO
                                                                                                STIPULATION AND [PROPOSED] ORDER RE VOLUNTARY DISMISSAL
                                                                               1          Plaintiff LULULEMON ATHLETICA CANADA INC. (“lululemon”) and Defendants

                                                                               2 ROSS STORES, INC. dba DD’S DISCOUNTS (“Ross”), and, IOPA, INC. dba IMPULSE OFF

                                                                               3 PRICE APPAREL, (“IOPA,” and together with Ross, “Defendants,” and together with lululemon,

                                                                               4 the “Parties”) (collectively, the “Parties”) hereby STIPULATE, AGREE, and request that the

                                                                               5 Court ORDER, that Defendants are hereby voluntarily dismissed from the Civil Action with

                                                                               6 prejudice pursuant to Fed. R. Civ. Proc. 41(a), but that the Court shall retain jurisdiction to

                                                                               7 entertain such further proceedings, or take any further action as may be necessary or appropriate to

                                                                               8 enforce the provisions of this Order and/or the Parties’ Confidential Settlement Agreement.

                                                                               9 IT IS SO STIPULATED.
              SIDEMAN & BANCROFT LLP




                                                                              10                                              Respectfully submitted,
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 DATED: April ___,
                                                                                               3 2020                         SIDEMAN & BANCROFT LLP
                                                                              12
                                                                                                                              By:                /s/ Zachary J. Alinder
                                                                              13                                                                     Zachary J. Alinder
LAW OFFICES




                                                                                                                                                   Attorneys for Plaintiff
                                                                              14                                                              lululemon athletica canada inc.
                                                                              15 DATED: April ___,
                                                                                               3 2020                         LEWIS BRISBOIS
                                                                              16
                                                                                                                              By:               /s/ Brian C. Vanderhoof
                                                                              17                                                                  Brian C. Vanderhoof
                                                                                                                                                 Attorneys for Defendant
                                                                              18                                                         IOPA, INC. dba IMPULSE OFF PRICE
                                                                                                                                                        APPAREL
                                                                              19

                                                                              20 DATED: April ___,
                                                                                               3 2020                         Law Office of Frank N. Lee
                                                                              21
                                                                                                                              By:             /s/ Frank N. Lee
                                                                              22                                                                   Frank N. Lee
                                                                                                                                             Attorneys for Defendant
                                                                              23                                                     ROSS STORES, INC. dba DD’S DISCOUNTS
                                                                              24

                                                                              25 PURSUANT TO STIPULATION, IT IS SO ORDERED.

                                                                              26
                                                                                                  April 6, 2020
                                                                              27 Dated:
                                                                                                                                          Honorable William H. Orrick
                                                                              28                                                          United States District Judge

                                                                                                                                     2                         Case No. 3:19-cv-03581-WHO
                                                                                                   STIPULATION AND ORDER RE VOLUNTARY DISMISSAL
                                                                               1
                                                                                                                               Attestation
                                                                               2
                                                                                          I hereby attest pursuant to Civil Local Rule 5-1(i)(3) that concurrence in the electronic
                                                                               3
                                                                                   filing of this document has been obtained from the other signatory above.
                                                                               4
                                                                                   DATED: April ___,
                                                                                                 3 2020                      SIDEMAN & BANCROFT LLP
                                                                               5

                                                                               6                                             By:                /s/ Zachary J. Alinder
                                                                                                                                                    Zachary J. Alinder
                                                                               7
                                                                                                                                                  Attorneys for Plaintiff
                                                                               8                                                             lululemon athletica canada inc.

                                                                               9
              SIDEMAN & BANCROFT LLP




                                                                              10
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11

                                                                              12

                                                                              13
LAW OFFICES




                                                                              14

                                                                              15

                                                                              16

                                                                              17

                                                                              18
                                                                              19

                                                                              20

                                                                              21

                                                                              22

                                                                              23

                                                                              24

                                                                              25

                                                                              26

                                                                              27

                                                                              28

                                                                                                                                     3                         Case No. 3:19-cv-03581-WHO
                                                                                                   STIPULATION AND ORDER RE VOLUNTARY DISMISSAL
